DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: as set forth previously, Sorenson (US 2007/0157776) is reasonably similar to the present invention, and many of the claimed elements are known in general in the art. It is however, unclear that one of ordinary skill would have found it obvious to combine each of the claimed elements in the exact configuration disclosed and claimed presently. At least in terms of the Sorenson reference, the disclosure uses a conveyor belt and slicer/ sword type cutter, and not the claimed pusher and bandsaw. While pushers and bandsaws are of course known, the particular computer controlled, programmed environment controlling both a bandsaw and a pusher and a scale/ weight determination and comparator system together is not seen in the prior art, and the combination would have been more than routine selection of parts. It appears to be more than the sum of its parts, and as such not an obvious combination. 
It is noted that the previously commented 112(f) limitations have reasonably been clarified during this prosecution. “meat positioning assembly…pusher and a tray” does not invoke 112(f) treatment, since “pusher” and “tray” are specific structure capable of performing the claimed functions. Further, as amended, all the claims are reasonably clear and enabled. It is understood that a person of ordinary skill can implement computer functions as claimed without undue experimentation, and the disclosure is commensurate in scope with the claims. All 112(b) and (a) issues are resolved by the present amendment and discussion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724